[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The plaintiff, John Kotch, alleges that on May 15, 1992, at a hearing conducted at the State Labor Department, the defendant, Catherine Thompson, disclosed to one or more third persons confidential and privileged information concerning the plaintiff. The plaintiff alleges that the disclosure was made without his authorization and in violation of Connecticut General Statutes52-146e. These allegations appear in the first count along with plaintiff's prayer for relief seeking compensatory and punitive damages.
The defendant moves to strike the claim for punitive damages. Connecticut General Statutes 52-146e concerns disclosure of confidential patient information, but does not deal with punitive damages. Therefore, plaintiff may only recover exemplary or punitive damages if he has alleges reckless indifference to the rights of others or an intentional and wanton violation of those rights. Gargano v. Heyman, 203 Conn. 616, 622 (1987). Since the plaintiff has not alleged reckless, intentional or wanton conduct, he may not recover punitive damages under the first count. Id.
Accordingly, the motion to strike the first count of the plaintiff's complaint is granted. CT Page 639
/s/ William J. Sullivan, J. WILLIAM J. SULLIVAN